S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                            MANDATE

TO THE 101ST JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 22nd day of March, 2018, the
cause on appeal to revise or reverse the judgment between

 WOLF CREEK ESTATES                                  On Appeal from the 101st Judicial District
 HOMEOWNERS' ASSOCIATION, INC.,                      Court, Dallas County, Texas
 Appellant                                           Trial Court Cause No. DC-15-10675.
                                                     Opinion delivered by Justice Lang. Justices
 No. 05-17-00051-CV          V.                      Evans and Schenck participating.

 VALARIE L. JONES, Appellee

       In accordance with this Court’s opinion of this date, the judgment of the trial court is

REVERSED, RENDERED, and this cause is REMANDED to the trial court for further

proceedings consistent with this opinion.

       WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals

for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.


       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 5th day of June, 2018.
5   LM
    LISA MATZ, Clerk




                   –2–